ORDER

PER CURIAM.
Defendant, Cornelius A. Sutton, appeals from the judgment entered on a jury verdict finding him guilty of involuntary manslaughter, in violation of section 565.024 RSMo (2000); robbery in the first degree, in violation of section 569.020 RSMo (2000); and burglary in the first degree, in violation"’ of "section’ 569.160 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to fifteen years imprisonment on the involuntary manslaughter count; life imprisonment on the robbery count; and thirty years imprisonment on the burglary count, to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 80.25(b).